OHIO VALLEY BANC CORP. ANNUAL REPORT 2010 Dear Shareholders, Customers, and Friends, Every fall, the management of your company meets to discuss the upcoming year. We discuss strategy and fine tune our plans for moving forward. When we met in 2010, the idea of Community was foremost in everyone’s minds, so much so, that a new mission statement was created. Our mission is to : “Excel as an Independent COMMUNITY Bank.” These are six simple words that we’ve found have very different meanings to whomever hears them. For the bank employee it means job security; not having to worry about their employer being acquired by one of the big banks. For the customer it means local decision-making and being served by family, friends, and neighbors. We think that you will agree that those are wonderful things to strive for; however, we believe that this mission is the most meaningful for our shareholders. For you, it means that you are part of something bigger than yourself. It means that your investment in OVBC is an investment in the community. Read this report to see your investment in action. In these pages, you will see that your support of this company not only pays dividends, but also ensures local jobs, educates youth, provides for those in need, and grants our customers the tools and resources needed to obtain their financial goals. Your company earned more than $5 million this year. In 2010, Loan Central finished its tax refund loan season with over $5 million in loan volume. As of December 31, 2010, Ohio Valley Bank held nearly $843 million in assets. Your management team has worked hard to develop the strategies needed for sustainable growth. It will be a challenge. Government intervention in the form of mounting regulation threatens to mire community banks in a swamp of red tape and compliance costs; however, we will go on, as we’ve done for 138 years. We commend our co-workers who have upheld the tradition that is Ohio Valley Bank and celebrated anniversaries this year; including, the 40th Anniversary of our Rio Grande Office and the 10th Anniversary of our Huntington Office. The staff in these offices continue their outstanding work in the communities they serve. Also, OVB NetTeller marked its tenth year of service in 2010; proving that you don’t need a physical presence to make an impact. Over 2.3 million transactions and inquiries were conducted via NetTeller in 2010 alone. We thank you for your continued support and humbly submit the following pages for your review. Sincerely, /s/Jeffrey E. Smith Jeffrey E. Smith Chairman and CEO Ohio Valley Banc Corp. /s/Thomas E. Wiseman Thomas E. Wiseman President and COO Ohio Valley Banc Corp. A Year in the Life of a Community Bank Over the years, OVB has been heralded for its efforts in bringing the best of banking technology to our rural communities. Ohio Valley Bank installed its very first ATM in 1980. It was located at the Mini Bank and was the very first ATM in all of Gallia County. In 2010, thirty years later, the bank pushed its ATM technology further by installing its very first OVB Intelli-Deposit ATM. The ATM came to life in January at the Gallipolis Walmart Ohio Valley Bank branch. This new breed of ATM accepts deposits, but not like any ATM we’ve had before. There are no deposit slips and no envelopes. It uses your ATM or debit card to determine which account to credit with the deposit. The most unique feature is that you can deposit a stack of checks or cash at one time. You don’t need to feed them in one at a time.After you confirm your deposit, you will receive a receipt complete with images of the checks that you deposited. Easy, right? Well, OVB didn’t stop there. It continued to make banking easier this year with the introduction of the OVB iPhone App and Text Message Banking. Executive VP Larry Miller agrees. In fact, he's been telling everyone he knows. "I don't have to call the bank. I don't have to look it up on a screen. I don't even have to key in an ID and password. Just four letters, h-i-s-t, and I've got my transactions in seconds.” The offering of robust mobile services is just one of Ohio Valley Bank’s strategies to serve and retain the next generation of customers. Another way is to reach out to those future customers now and be an invaluable resource to them as they begin to learn about money. In May, Ohio Valley Bank’s Main Office hosted Mrs. Jerome’s 2nd grade class from neighboring Washington Elementary. The kids explored the bank and took part in a coin counting contest in the lobby.They even surprised the bankers with a handmade “We Love OVB” banner. OVB certainly had many folks on the move this year with a massive schedule of summer events; including, the 40th Anniversary of the OVB Rio Grande Office and 10th Anniversary of the OVB Huntington Office. In Rio Grande, the bank went back in time with a “Groovy Birthday Bash” where it celebrated its opening in 1970. In Huntington, OVB’s Jon Jones and Chris Preston hung out with WV Power mascot, Hydro, for their anniversary celebration. OVB Huntington’s 10th Anniversary Celebration drew in a crowd with games, food, and a live radio broadcast. In Jackson, Ohio Valley Bank hosted the Little Miss Apple Festival Exhibit and Opening Reception, which is always the talk of the town.OVB’s Jamie Stapleton as Cinderella helped entertain the young misses while Joe Wyant assisted Little Miss Helena Stacy in her exhibit ribbon-cutting ceremonywith safety scissors of course. As we all know, the Apple Festival marks the beginning of fall and back to school. In 2010, OVB bankers went back to school too. Ohio Valley Bank was honored to place an ATM inside Gallia Academy High School. This is the company’s first school placement. Unlike other OVB ATMs, this one will not only be used for banking, but also for learning.Gallipolis City Schools Superintendent Jack Paytongot a chance to try out the machine before the start of an educational pilot program from OVB. The OVB BANKit! high school program delivers important lessons to personal finance classrooms in a fun way. In October, OVB’s Randy Hammondspoke to the students about ATMs and used the GAHS ATM as a live example. In its pilot year, the program is helping 132 students get a true sense of what it takes to be financially responsible. A large part of financial responsibility ischecking account management. OVB made huge strides in its checking product lineup in 2010, expanding from a single, basic checking account into four exceptional options designed to maximize efficiency and reward solid banking practices. For OVB’s youngest checking customers, there’s OVB Right Start Checking. This progressive account combines the power of free mobile banking with smart options like OVB eDelivery paperless statements and the OVB Jeanie® Plus debit card.OVB Easy Checking was modified to increase deposits for your company without giving up the freedom of a basic checking account. For loyal customers ages 55 and older, OVB introduced OVB Honors Checking, with no monthly service fee and one free order of checks annually.Lastly, OVB Rewards Checking was designed to give customers the ability to earn waived service fees or cash rewards through efficient money management practices. As we close the books on 2010, Ohio Valley Bank and Loan Central would like to take a moment to thank you for your continued support. Thank you for choosing Ohio Valley Banc Corp. Total Return Performance Year ended December 31, 2010 This is a comparison of five-year cumulative total returns among Ohio Valley Banc Corp.’s common shares, the S & P 500 Index, and the SNL $500 Million-$1 Billion Bank Asset-Size Index. The SNL Index represents stock performance of 79 of the nation's banks located throughout the United States with total assets between $500 Million and $1 Billion (including Ohio Valley Banc Corp.) Calculations are based on an investment of $100 on December 31, 2005 and assumes reinvestment of dividends. Period Ending Index
